DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Priority
This application was filed on 08/21/2018 and is a U.S. National Stage Application under 35 U.S.C. 371 of International Application No. PCT/US2017/019502, filed 02/24/2017, which claims the benefit of the United States Provisional Application No. 62/299,369, filed 02/24/2016. 
 Claim Status
Claims 1-17 were originally filed on 08/21/2018. In the reply filed 02/16/2021, applicant amended claim 1 and cancelled claim 5. Claims 1-4 and 6-18 are pending. Claims 1-4, 6-9, 13-14 and 18 are being examined.

Claim Rejections - 35 USC § 103- Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhambhani, US 2012/0121580 (cited in IDS-3/6/2019) hereinafter (‘580 publication), in view of Lu, in US 8153590 hereinafter (‘590 patent).

The ‘580 publication teaches a method of producing high concentration lyophilized composition comprising: 
About 25 to about 100 mM arginine
About 70-250 mg/ml of antibody or about 5mg/ml to about 60mg/ml of therapeutic protein or peptide
A pH of about 5.5 to about 7.5
About 1 to about 6% sucrose
About 3 to about 8% w/v mannitol. (Claim 1). ‘580 further teaches in other embodiments where mannitol is used in concentrations ranging from 0.5 – 15% w/v [0100] and instances where no mannitol was used [0158].

With regards to the pH, the 580 publication teaches a pH of about 5.5 to about 7.5. It should be noted that the term “about” 7.5 as disclosed by ‘580 encompasses the pH slightly above 7.5 hence making the instant minimum pH value of 7.7 obvious. Additionally, it is noted that the instant specification at paragraph [0013] discloses that numerical designation are approximations which are varied + or – increments of 0.1 or 10% and this definition makes the instant pH range overlap with the prior art pH range. Also the disclosed 0.1 does not have a unit of measurement so the definition is ambiguous as to whether the 0.1 is a percent or an absolute value. If the disclosed 0.1 is an absolute value, the pH is at 7.6 which is close to the prior art pH of 7.5. With regards to the approximate value being +/-10%, the pH would have a minimal endpoint at 6.93 which is encompassed by the prior art pH of 7.5. Applicant notes that the approximations are only intended when the term “about” is recited before a number. However, the instant specification on paragraph [0013] states that although not always explicitly stated, that all numerical designations are preceded by the term “about”. 
With regards to mannitol, the ‘580 publication teaches embodiments where mannitol is used in concentrations ranging from 0.5 – 15% w/v [0100]. In addition, ‘580 also discloses in paragraph [0158] instances where no mannitol was used. The ‘580 publication further teach other embodiments where glycine or serine is used as the bulking agent [0099]; and the 
The ‘580 publication teaches ranges of therapeutic protein or peptides, arginine, mannitol, sucrose and pH that overlap with the ranges of claim 1 of the instant application. MPEP 2144.05 states in part, “where the claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine to optimize components amount to arrive at an optimal product that is superior for its intended use.
The ‘580 publication teaches a therapeutic protein or peptide range of 5mg/ml to about 60mg/ml which overlaps with the instant application range of at least 15mg/ml in claim 1, 20mg/ml (claim 2), 30mg/ml (claim 3) and 45mg/ml (claim 4). It is noted however that the ‘580 publication does not teach the instantly recited two-chain polypeptide comprising a first chain comprising the amino acid sequence of SEQ ID NO:4 and a second chain comprising the amino acid sequence of SEQ ID NO:5.
The ‘590 patent teaches that modified derivatives of fXa proteins are useful as antidotes to anticoagulants targeting fXa. The modified derivatives of fXa proteins do not compete with fXa in assembling into the prothrombinase complex, but instead bind and/or substantially neutralize the anticoagulants, such as fXa inhibitors (Column 2, line 55-60). The ‘590 patent discloses the sequences on Table 4, and the light and heavy chain sequence shown below, contains 100% identity to the light chain and heavy chain sequences of the instant application (Please see below sequences of the ‘590 patent). The ‘590 patent further teaches that the fxa derivatives may include modifying the active site, or changing or removing the entire Gla 
The instant application claim 1 recites that the aqueous formulation has a first and second chain comprising “the amino acid sequence of SEQ ID NO 4 and 5”. Please see below the sequences of the light and heavy chain of the ‘590 patent.  The instant application sequences are highlighted showing full length sequence with 100% identity.
Light chain
ANSFLFWNKYKDGDQCETSPCQNQGKCKDGLGEYTCTCLEGFEGKNCELFTRKLCSLDNGDCDQFCHEEQNSVVCSCARGYTLADNGKACIPTGPYPCGKQTLER
Heavy chain
IVGGQECKDGECPWQALLINEENEGFCGGTILSEFYILTAAHCLYQAKRFKVRVGDRNTEQEEGGEAVHEVEVVIKHNRFTKETYDFDIAVLRLKTPITFRMNVAPACLPERDWAESTLMTQKTGIVSGFGRTHEKGRQSTRLKMLEVPYVDRNSCKLSSSFIITQNMFCAGYDTKQEDACQGDAGGPHVTRFKDTYFVTGIVSWGEGCARKGKYGIYTKVTAFLKWIDRSMKTRGLPKAKSHAPEVITSSPLK
The office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the examiner is interpreting the scope of the claim 1 as open-ended requiring 100% identity to SEQ ID NO: 4 and 5 with any N-/C-terminal additions. 

It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to prepare formulations of the polypeptides that have similar chemical properties and biological activities as those taught by the ‘590 patent using the lyophilizing formulations technique of the ‘580 publication since both references teach that therapeutic peptides or proteins can be lyophilized and the ‘580 publication teaches that the pharmaceutical compositions have long term stability and the formulations can be reconstituted after lyophilization [0065]. One would have been motivated and would have had a reasonable expectation of success to use a known formulation of lyophilizing peptides or proteins to prepare therapeutic proteins that have a known mode of administration, such as injection, because the ‘580 publication teaches that such formulations have a long term stability and can be reconstituted within a short period of time. As a result, claims 1-4 and 6 would have been obvious to one of ordinary skill at the time of the invention.


Regarding claim 8, the ‘590 patent teaches modifications such as insertion or deletions where β363 is β-hydroxy aspartate (column 12, line 10-15).
Regarding claim 9, the ‘590 patent teaches that the heavy and light chain are connected by disulfide bonds (Column 6, line 63-65). The ‘590 publication further teaches that the modified fXa may contain a heavy and light chain connected by a disulfide bond (Column 26, line 35-40).
Regarding claim 13 and 14, the ‘580 publication teaches a formulation where the glass transition temperature falls between −24 to −32° C ([0156] and Table 2), and also in the range of -22 to -33° C ([0165] and Table 4). This range falls within the claimed composition glass transition temperature range. The ‘580 publication further teaches an aqueous formulation that further comprises excipients such as buffer and surfactants [0011].
Regarding claim 18, the ‘590 patent discloses the sequences on Table 4, and the light and heavy chain sequence shown below (p. 31-32, Table 4), contains 100% identity to the light chain and heavy chain sequences of the instant application SEQ ID NOS: 2 and 3 (Please see below sequences of the ‘590 patent).


Light chain
ANSFLFWNKYKDGDQCETSPCQNQGKCKDGLGEYTCTCLEGFEGKNCELFTRKLCSLDNGDCDQFCHEEQNSVVCSCARGYTLADNGKACIPTGPYPCGKQTLER
Heavy chain
IVGGQECKDGECPWQALLINEENEGFCGGTILSEFYILTAAHCLYQAKRFKVRVGDRNTEQEEGGEAVHEVEVVIKHNRFTKETYDFDIAVLRLKTPITFRMNVAPACLPERDWAESTLMTQKTGIVSGFGRTHEKGRQSTRLKMLEVPYVDRNSCKLSSSFIITQNMFCAGYDTKQEDACQGDAGGPHVTRFKDTYFVTGIVSWGEGCARKGKYGIYTKVTAFLKWIDRSMKTRGLPKAKSHAPEVITSSPLK
The sequences of the ‘590 patent contain full length sequences with 100% identity to the instant claim sequences (SEQ ID NO: 2 and 3) and accordingly, the ‘590 patent teaches that the polypeptides can be formulated and prepared by lyophilizing (Column 50, line 57-61).
In summary, the teachings of the ‘580 publication and the ‘590 patent establish that therapeutic proteins can be lyophilized and the process is useful in making compositions that are stable in the long term and can be quickly and efficiently reconstituted (‘580 publication) and used as injectable that are antidote to anticoagulants (‘590 publication).


Response to Arguments
Applicant's arguments filed on 02/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that the 5.5 to 7.5 range in the '580 publication is distinguishable from the claim range of 7.7 to 7.9.

Applicant further argues that in the presence of a suitable concentration of sucrose, mannitol can be removed and that Figure 10 of the ‘580 publication shows the product temperature profiles during the lyophilization process, and that the figure, does not assess the impact of mannitol.


Conclusion

Claims 1-4, 6-9, 13-14 and 18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654